                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    ATTWOOD MICHAEL PALLASH,                            )
                                                        )
                Plaintiff,                              )
                                                        )
         vs.                                            )     Civil Action No. 1:17-290
                                                        )
    SOCIAL SECURITY ADMINISTRATION,                     )
                                                        )
                Defendant.                              )
                                                        )
                                                        )
    AMBROSE, Senior U.S. District Judge



                         MEMORANDUM OPINION AND ORDER OF COURT

         Pending are Defendant’s Motion to Dismiss Plaintiff’s Complaint and Brief in Support.

[ECF Nos. 7, 8]. Plaintiff, who is proceeding pro se, failed to respond to Defendant’s Motion.

After careful consideration, the Motion is granted and this case is dismissed.

         Plaintiff commenced this social security action on October 30, 2017, by filing a Motion for

Leave to Proceed in forma pauperis. [ECF No. 1]. Plaintiff’s Motion was granted on November

1, 2017, and his Complaint was filed on that same date, naming the “Social Security

Administration” as the sole Defendant. [ECF Nos. 2, 3]. Plaintiff’s handwritten Complaint is

difficult to read, but appears to arise from two requests Plaintiff filed in 2017 with the Social

Security Administration seeking to receive his social security disability insurance benefits directly,

rather than through a representative payee.                 See ECF No. 3; see also ECF No. 8-1 ¶ 3

(Declaration of Nancy Chung, “Chung Decl.”). 1                In or around May, 2017, the Administration

informed Plaintiff that he would continue to receive his benefits through the representative payee


1  Nancy Chung is the Acting Chief of Court Case Preparation and Review Branch 2 of the Office of
Appellate Operations, Office of Disability Adjudication and Review, Social Security Administration. [ECF
No. 8-1]. Chung represents that she is responsible for processing Title II social security claims whenever
a civil action is filed in Pennsylvania and that Plaintiff’s official file is within her custody. Id. ¶ 3. Chung’s
Declaration summarizes the procedural history of Plaintiff’s administrative claims and attaches copies of
pertinent correspondence with Plaintiff regarding the same. Id. ¶ 3 & Exs. 1-3.

                                                        1
(MECA, Inc.). Chung Decl. ¶ 3 & Ex. 1. Plaintiff filed a timely request for reconsideration of this

determination. Id. ¶ 3(c). In or around June 2017, the Administration informed Plaintiff that, upon

reconsideration, it found that its prior decision was correct and that, if Plaintiff disagreed with the

determination, he could appeal by filing a request for a hearing before an Administrative Law

Judge (“ALJ”). Id. ¶ 3(c) & Ex. 2. There is no indication that Plaintiff ever filed a hearing request.

Plaintiff filed his second request to receive benefits directly in or around October 2017. Id. ¶ 3(d).

On or about November 6, 2017, the Administration granted Plaintiff’s request and notified him that

it would begin sending his benefits directly to him. Id. Ex. 3. Five days prior to the date of the

November 6 notice, Plaintiff filed the instant Complaint. [ECF Nos. 1, 3]. There is no indication

that Plaintiff ever filed an administrative appeal of the November 6, 2017 benefits determination.

In his Complaint, Plaintiff appears to allege that the Administration staff mishandled his payment

requests causing him distress and exacerbating the symptoms of his various mental health

disorders, including, inter alia, bipolar disorder, anxiety disorder, and PTSD. [ECF No. 3]. As a

result, he seeks compensatory damages, punitive damages, and costs. Id.

       On February 28, 2018, Defendant filed the instant Motion to Dismiss and Supporting Brief

arguing that Plaintiff failed to exhaust his administrative remedies under the Social Security Act,

and, therefore, that the Court must dismiss his Complaint for lack of subject matter jurisdiction.

[ECF Nos. 7, 8].   After careful review, I agree.

       It is well-established that parties must “exhaust prescribed administrative remedies before

seeking relief from the federal courts.” McCarthy v. Madigan, 503 U.S. 140, 144-45 (1992).

Section 405(g) of the Social Security Act authorizes judicial review only of a “final decision of the

Commissioner of Social Security made after a hearing.” 42 U.S.C. § 405(g). The SSA regulations

further clarify that a claimant must complete a four-step administrative review process in order to

obtain a “final decision” subject to judicial review. See 20 C.F.R. § 404.900. The steps begin with

the initial determination, followed by a request for reconsideration, a request for a hearing before

an ALJ, and a request for Appeals Council review. Id. § 404.900(a). If, after Appeals Council

                                                    2
review, the claimant is dissatisfied with the Administration’s final decision, he may request judicial

review by filing a federal district court action. Id. §§ 404.900(a); 404.981. Failure to timely follow

the appropriate steps results in the loss of the right to judicial review. Id. § 404.900(b).

       Here, there is no indication that Plaintiff exhausted his administrative remedies with

respect to either of his requests for direct payment of benefits. To the contrary, the record

indicates that Plaintiff filed only a request for reconsideration (step 2) in connection with his first

request and that he did not request any review of his second request. Chung Aff. ¶ 3 & Exs. 1-3.

Indeed, Plaintiff filed the instant civil action prior to the date of the November 6, 2017 letter

granting his second request. Id. Ex. 3 & ECF No. 1. Therefore, to the extent Plaintiff seeks judicial

review of either benefits determination of record, his complaint must be dismissed for lack of

jurisdiction due to failure to exhaust administrative remedies.

       To the extent Plaintiff’s Complaint seeks to assert claims other than an appeal of his

benefits requests, such claims also fail for lack of subject-matter jurisdiction. As set forth above,

although difficult to decipher, the Complaint appears to allege that the Administration staff

mishandled his payment requests causing him distress and exacerbating the symptoms of his

various mental health disorders.       As a result, Plaintiff requests compensatory and punitive

damages along with costs. [ECF No. 3.]        Under the doctrine of sovereign immunity, however,

“the United States may not be sued without its consent and the existence of . . . consent is a

prerequisite for jurisdiction.” Hines v. SSA, No. 95-1342, 1996 WL 426822, at *3 (D.N.J. Jan 23,

1996) (quoting United States v. Mitchell, 463 U.S. 206, 212 (1983)). A suit against a federal

agency such as the SSA is considered a suit against the United States for the purposes of

sovereign immunity. Id. Because Plaintiff has sued the SSA, a federal agency, this case is

actually a suit against the United States, and sovereign immunity applies. For this reason as well,

dismissal for lack of subject matter jurisdiction is proper. See id.; see also Glenn v. Soc. Sec.

Admin., 110 F. Supp. 3d 541, 543 (D.N.J. 2015) (dismissing pro se complaint for lack of subject

matter jurisdiction where the complaint, “even liberally construed,” did “not challenge any final

                                                  3
decision of the SSA, and 42 U.S.C. § 405(g) contains no waiver of the SSA’s immunity from the

discrimination and tort allegations asserted”); Cassell v. Soc. Sec. Admin., Civil Action No. 16-

4851, 2016 WL 4942006, at *2 (E.D. Pa. Sept. 14, 2016), aff’d, 677 F. App’x 98 (3d Cir. 2017);

42 U.S.C. § 405(h).

       AND NOW, this 2nd day of October, 2018, for the reasons set forth above, IT IS ORDERED

that Defendant’s unopposed Motion to Dismiss Plaintiff’s Complaint [ECF No. 7] is GRANTED

and this case is DISMISSED for lack of subject-matter jurisdiction. This case shall be marked

CLOSED forthwith.

                                                    BY THE COURT:

                                                    /s/Donetta W. Ambrose
                                                    Donetta W. Ambrose
                                                    Senior Judge, U.S. District Court

DATE: October 2, 2018




                                               4
